DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received on 24 August 2022.
Claims 1, 12, and 17 have been amended. 
Claims 3, 13, and 18 have been canceled. 
Claims 1-2, 4-12, 14-17, and 19-20 are pending and have been examined. 

Information Disclosure Statement
	The Information Disclosure Statement filed on  07 September 2022, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 








Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-12, 14-17, and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2 and 4-11 are directed to a system, claims 12 and 14-16 are directed to a method, and clams 17, and 19-20 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of recommending complementary items.  Specifically, representative claim 12 recites the abstract idea of: 
	receiving an anchor item, wherein receiving the anchor item comprises receiving the anchor item in response to the anchor item being placed in a shopping cart; 
	determining whether the anchor item is a cold start item based on co-purchase data associated with the anchor item data in a data store, the data store storing, for each item of a plurality of items, co-purchase data including a history of complimentary items that other customers purchased when purchasing the corresponding item;
	based on whether the anchor item is the cold start item, determining, via one or more similar items of the plurality of items that are similar to the anchor item, based on a similarity model, wherein the similarity model comprises using co-purchase data at least one of co-view data and session data of the anchor item and comparing content data of the anchor item and the one or more similar items and content data of the anchor item; 
	determining, via  one or more complementary items of the plurality of items that complement the one or more similar items, based on co-purchase data of the one or more similar items, the one or more complementary items are different from the one or more similar items; 
	generating a candidate pool of complementary items by grouping together same type of complementary items; and 
	generating recommended complementary item data for the anchor item, wherein the recommended complementary item data is generated based on the determined one or more complementary items and the candidate pool of complementary items, wherein the recommended complementary item data is transmitted for display. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 12 recites the abstract idea of recommending complementary items, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite activities such as receiving the anchor item, determining whether the anchor item is a cold start item based on co-purchase data, data stored for each item including history of complementary items that other customers purchased when purchasing the corresponding item, and generating the recommended complementary item data that is based on the co-purchase data, thereby making this a sales activity or behavior. Thus, representative claim 12 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 12 includes the additional elements of online, a processor of a server, a similarity engine of the server, a machine learning model that is trained, a complementary engine of the server, and a client device. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 12 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 12 of online, a processor of a server, a similarity engine of the server, a machine learning model that is trained, a complementary engine of the server, and a client device  are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 12 is ineligible.
Independent claims 1 and 17 are similar in nature to representative claim 12 and Step 2A, Prong 1 analysis is the same as above for representative claim 12.  It is noted that in independent claim 1 includes the additional element of a memory having instructions stored thereon, a processor configured to read the memory, wherein the processor is coupled to a database, the processor, a server, a communication network and a processor of the server, and the processor and independent claim 17 includes the additional element of a non-transitory computer readable medium having program instructions stored thereon, the program instructions executable by one or more processors. The Applicant’s specification does not provide any discussion or description of a memory having instructions stored thereon, a processor configured to read the memory, wherein the processor is coupled to a database, the processor, a server, a communication network and a processor of the server, and the processor in claim 1 and a non-transitory computer readable medium having program instructions stored thereon, the program instructions executable by one or more processors in claim 17, as being anything other than generic elements. Thus, the claimed additional elements of claims 1 and 17 are merely generic elements and the implement of the elements merely amounts to no more than a tool used to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 and 17 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1 and 17, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than a tool used to apply the abstract idea using a generic computer.  
As such, claim 1 and 17 are ineligible. 
Dependent claims 2, 4-11, 14-16, and 19-20 do not aid in the eligibility of the independent claims 1, 12 and 17, respectively. The claims of  2, 4-11, 14-16, and 19-20 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 2 includes the additional element of an e-commerce website.  Applicant’s specification does not provide any discussion or description of an e-commerce website, as being anything other than a generic element. The claimed additional element, individually and in combination with other claimed features, does not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claim 2 is directed towards an abstract idea. Additionally, the additional element of claim 2, considered individually and in combination, does not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 2, 4-11, 14-16, and 19-20 are ineligible.


 Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-2, 4-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al Jadda, K., et al. (PGP No. US 2021/0073891 A1) in view of Smith, B. (PGP No. US 2012/0158552 A1), and Wu, J., et al. (Patent No. US 9,959,563 B1). 

Claim 1-
Al Jadda discloses a system comprising: 
	a memory having instruction stored thereon, a processor configured to read the memory, wherein the processor is coupled to a database, the processor is configured to read the instructions to (Al Jadda, see: paragraph [0027] disclosing “a database 104” and “a processor 112 and a memory 124 storing instructions” and “executed by the processor 124, cause the processor 124 to perform the functionality”):
receive, at a server and via a communications network, an anchor item, wherein the anchor item is received in response to the anchor item being selected (Al Jadda, see: paragraph [0019] disclosing “an ‘anchor item’ as used herein, includes a selected product. The product may be selected by, for example, a user of an online retailer’s website”; and see: paragraph [0038] disclosing “server 118 in electronic communication”; and see: [0039] disclosing “the server 118 may receive a product selection from a user [i.e., the anchor item being selected]”); 
determine, via a processor of the server, whether the anchor item is based on data associated with the anchor item stored in a data store, the data store storing , for each item of a plurality of items (Al Jadda, see: paragraph [0029] disclosing “input product information can include an anchor product having text attributes and image attributes [i.e., data associated with the anchor item], both of which are used to determine the similarity of the anchor product from the product data database 104”); Patent Application Docket No. 6181US01 (R3014-13100)
based on the anchor item, determine, a similarity engine of the server, one or more similar items of the plurality of items that are  similar to the anchor item based on a similarity model, wherein the similarity model comprises a machine learning model that is trained using data and  at least data of the anchor item and comparing content data of the anchor item and the one or more similar items (Al Jadda, see: paragraph [0016] disclosing “Alternative product recommendations include products that are similar to an anchor product”; and see: [0028] disclosing “system 106 may include a training module 108 that is configured to train one or more machine learning models using training data obtained from the database 102”; and see: paragraph [0029] disclosing “machine learning model may determine the similarity of two products to each other based on input product information [i.e., model is trained using data of the anchor item and comparing content data]” and “input product information can include an anchor product”; and see: [0035] disclosing “a similarity module 114 [i.e., similarity engine of the server] configured to determine the similarity between any two products [i.e., one or more similar items] based on text embeddings”; and see: paragraph [0042] disclosing “the similarity of two embeddings vectors may be determined” and “text embeddings vector for the anchor product can be compared with the text embeddings vectors for all other products in the product data database 104”); 
determine, via a complementary engine of the server, one or more complementary items that complement the one or more similar items, based on data of the one or more similar items (Al Jadda, see: paragraph [0037] disclosing “Recommendation module [i.e., complementary engine] 116 may be configured to receive a user selection of a product (e.g., an anchor product) and based on the output of the similarity determination module 114 [i.e., based on the one or more similar items], to provide one or more recommendations of products that are complementary to the user-selected product”; and see: paragraph [0038] disclosing “a server 118 in electronic communication with the product recommendation system 106”); 
generate a candidate pool of complementary items by grouping together same type of complementary items (Al Jadda, see: paragraph [0021] disclosing “A ‘collection’ as used herein, is a group of ‘related’ products”; and see: paragraph [0044] disclosing “Based on the overall similarities, a set of complementary products may be defined for each product [i.e., candidate pool of complementary items by grouping together same type of complementary items]. The set of complementary products may include the most similar product from each of a plurality of product categories that are related”); and
generate, via the processor, recommended complementary item data for the anchor item, wherein the recommended complementary item data is generated based on the determined one or more complementary items and the candidate pool of complimentary items, wherein the recommended complementary item data is transmitted to a client device for display (Al Jadda, see: paragraph [0038] disclosing “the user computing devices may view…complementary product recommendations provided by the product recommendation system 106” and “other information that may be provided about the products”; and see: [0045] disclosing “block 210 that includes returning the set of complementary products as determined” and  “displaying the complementary products to the user of the user device 120 [i.e., complementary data is transmitted to a client device] in conjunction with the display of an anchor product as selected”).
Although Al Jadda does disclose the step of receiving an anchor item wherein the anchor item is received in response to the selection of the anchor item for purchase, and determining of an anchor item based on data associated with the anchor item that is stored in a data store for each item (Al Jadda, see: paragraph [0029] disclosing “input product information can include an anchor product having text attributes and image attributes, both of which are used to determine the similarity of the anchor product from the product data database 104”; and paragraph: [0039] disclosing “the server 118 may receive a product selection from a user”), Al Jadda does not explicitly disclose that receiving an anchor item in response to the anchor item being placed in a shopping cart. Further, Al Jadda does not disclose that determining of the anchor item is based on co-purchase data and would include history of complementary items that the customer had purchased when purchasing corresponding items. Al Jadda does not disclose: 
the item being placed in an online shopping cart; 
determine, the item is based on co-purchase data associated with the item, co-purchase data including a history of complementary items that other customers purchased when purchasing the corresponding item; 
determine, similar items of the plurality of items using co-purchase data and at least on at least one of co-view data and session data; 
determine, one or more complementary items that complement the one or more similar items, based on co-purchase data, the one or more complementary items are different from the one or more similar items. 
Smith, however, does teach: 
the item being placed in an online shopping cart (Smith, see: paragraph [0033] teaching “access an item’s detail page” and “user generally must either click on the description of the item detail page may provide an option for the user to purchase the item;  add the item to a shopping cart [i.e., being placed in an online shopping cart]”; and see: paragraph [0035] teaching “the web server 32 may supplement item detail pages with lists of related items. These lists may be based on purchase-based associations (e.g., ‘customers who buy A also by B and C’), view-based associations (e.g., ‘customers who buy A also buy B and C’), and other types of item relationships”); 
determine, the item is based on co-purchase data associated with the item, co-purchase data including a history of complementary items that other customers purchased when purchasing the corresponding item (Smith, see: paragraph [0064] teaching “item detail page is supplemented with section 91 that suggests purchasing the featured item in combination with an additional item” and “display 91 includes messaging 92 indicating that 34% of the customers who viewed this pair and bought at least one of the two items bought both together”; Also see: FIG. 7); 
determine, similar items of the plurality of items using co-purchase data and at least on at least one of co-view data and session data (Smith, see: paragraph [0031] teaching “The system 30 includes a web server 32 that generates and serves web pages to computing devices 35”; and see: paragraph [0059] teaching “a list 70 of five comparable items that are commonly viewed [i.e., co-view data of the anchor item and comparing content data] by those who view the featured heart rate monitor”; and see: paragraph [0062] disclosing “item detail page describing the featured item [i.e., content data of the anchor item]” and “user can user the left or right arrow controls…to scroll through some or all of the related items [i.e., one or more items similar to the anchor item]”; Also see: FIGS. 4, 5 and 6 “Canon PowerShot SD1000 [i.e., similar item]”; and see: paragraph [0064] teaching  “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., co-purchase data and at least one of the co-view data]”); 
determine, one or more complementary items that complement the one or more similar items, based on co-purchase data, the one or more complementary items are different from the one or more similar items (Smith, see: paragraph [0064] teaching “the additional item in this example is an accessory that is frequently purchased in combination”; Also see: FIG. 7 “Canon PowerShot SD1000 [i.e., similar item]’ and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera [i.e., one or more items that complementary items are different from the one or more similar items]” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., co-purchase data and at least one of the co-view data]”). 
This step of Smith is applicable to the system of Al Jadda, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al Jadda by including such features of the item being placed in an online shopping cart determine, the item is based on co-purchase data associated with the item, co-purchase data including a history of complementary items that other customers purchased when purchasing the corresponding item, determine, items of the plurality of items based on at least one of co-view data and session data, and determine, one or more complementary items that complement the one or more similar items, based on co-purchase data, the one or more complementary items are different from the one or more similar items, as taught by Smith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al Jadda to more effectively identify and recommend useful items to users (Smith, see: paragraph [0005]). 
Although Al Jadda discloses an anchor item and data associated with the anchor item (Al Jadda, see: paragraph [0029] disclosing “input product information can include an anchor product having text attributes and image attributes, both of which are used to determine the similarity of the anchor product from the product data database 104”), Al Jadda does not disclose that the anchor item is a cold start item. Al Jadda does not disclose that based on a cold start item, one or more items that are similar. Al Jadda does not disclose: 
a cold start item; 
based on whether the item is the cold start item, determine similar items; 
but Wu, however, does teach: 
a cold start item (Wu, see: Col. 19, ll. 60-65 teaching “embodiment of a cold start recommendation process” and “perform a cold start recommendation process and/or identify items to recommend for an item that has no access history or less that a threshold amount of access history”; Also see: FIG. 7) ; 
based on whether the item is the cold start item, determine similar items (Wu, see: Col. 19, ll. 61-65teaching “embodiment of a cold start recommendation process” and “perform a cold start recommendation process and/or identify items to recommend for an item that has no access history or less that a threshold amount of access history”; and see: Col. 20, ll. 20-23 teaching “recommendation engine 152, at block 706, uses one or more recommendation rules associated with the item category to determine a set of items [i.e., determine items]”). 
This step of Wu is applicable to the system of Al Jadda, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al Jadda by including such features as a cold start item and based on whether the item is a cold start item, other items to be recommended, as taught by Wu.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al Jadda to improve product recommendations of products with behavior-based associations (Wu, see: Col. 1).  	

Claim 2-
Al Jadda in view of Smith, and Wu teach the system of claim 1, as described above. 
Al Jadda further discloses: 
wherein the anchor item is offered for sale on an e-commerce website (Al Jadda, see: paragraph [0016] disclosing “recommendation systems can be used to identify additional products to a customer for consideration when the customer is making an online purchase”; and see: paragraph [0019] disclosing “product may be selected by, for example, a user of an online retailer's website. The anchor product can be used to identify one or more complementary products”).  


Claim 4-
Al Jadda in view of Smith, and Wu teach the system of claim 1, as described above.
	Although Al Jadda does disclose an anchor item (Al Jadda, see: paragraph [0019] disclosing “an ‘anchor item’ as used herein, includes a selected product. The product may be selected by, for example, a user of an online retailer’s website”), Al Jadda does not disclose: 
wherein the co-purchase data associated with the anchor item includes data. 
Smith, however, does teach: 
wherein the co-purchase data associated with the anchor item includes data. (Smith, see: paragraph [0045] teaching “catalog service 36 to retrieve catalog data for item A (the featured item) [i.e., anchor item]”). 
This step of Smith is applicable to the system of Al Jadda, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al Jadda by including such features wherein the co-purchase data associated with the anchor item includes data, as taught by Smith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al Jadda to more effectively identify and recommend useful items to users (Smith, see: paragraph [0005]).  

Although Al Jadda does disclose an anchor item, neither Al Jadda nor Smith disclose or teach that the anchor item has never been purchased and has never been determined to be a cold start item based on data.  Al Jadda does not disclose: 
wherein the item includes data indicating that the item has never been purchased and determining whether the item is a cold start item based on data; 
but Wu, however, does teach: 
wherein the item includes data indicating that the item has never been purchased and determining whether the item is a cold start item based on data (Wu, see: Col. 19, ll. 61-65 teaching “embodiment of a cold start recommendation process” and “perform a cold start recommendation process and/or identify items to recommend for an item that has no access history or less that a threshold amount of access history [i.e., cold start item based on data]”; and see: Col. 20, ll. 20-23 teaching “recommendation engine 152, at block 706, uses one or more recommendation rules associated with the item category to determine a set of items [i.e., determine items] based on the attributes of the accessed item” and “the recommended items are of interest to the user despite little or no sales history or access history [i.e., item has never been purchased]”)
This step of Wu is applicable to the system of Al Jadda, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al Jadda by including such features as the item includes data that the item has never been purchased and determining whether the item is a cold start item based on data, as taught by Wu.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al Jadda to improve product recommendations of products with behavior-based associations (Wu, see: Col. 1).  	

Claim 5-
Al Jadda in view of Smith, and Wu teach the system of claim 1, as described above. 
	Although Al Jadda discloses the one or more similar items regarding the anchor item (Al Jadda, see: paragraph [0037] disclosing “Recommendation module 116 may be configured to receive a user selection of a product (e.g., an anchor product) and based on the output of the similarity determination module 114, to provide one or more recommendations of products”), Al Jadda does not explicitly disclose: 
wherein the co-view data corresponds to the one or more items viewed with the item by one or more users within a session. 
Smith, however, does teach: 
wherein the co-view data corresponds to the one or more items viewed with the item by one or more users within a session  (Smith, see: paragraph [0059] teaching “a list 70 of five comparable items that are commonly viewed [i.e., co-view data] by those who view the featured heart rate monitor”; and see: [0082] teaching “Typically, the suggested pairs table 47 will be generated based on the collected session data (item viewing histories and item acquisition histories) [i.e., a session]”; Also see: FIG. 9).
This step of Smith is applicable to the system of Al Jadda, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al Jadda by including such feature of wherein the co-view data corresponds to the one or more items viewed with the item by one or more users within a session, as taught by Smith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al Jadda to more effectively identify and recommend useful items to users (Smith, see: paragraph [0005]).  

Claim 6-
Al Jadda in view of Smith, and Wu teach the system of claim 1, as described above.
Al Jadda further discloses: 
wherein the content data corresponds to features of the one or more similar items that are similar to features of the anchor item (Al Jadda, see: paragraph [0029] disclosing “input product information can include an anchor product having text attributes and image attributes, both of which are used to determine the similarity of the anchor product” and “the similarity of the two products can include (1) a textual similarity component and (2) an image similarity component. In an embodiment, the textual similarity component and the image similarity component can be computed using cosine similarity. In an embodiment, the image attribute can include a red, green, blue (RGB) color histogram”).

Claim 7-
Al Jadda in view of Smith, and Wu teach the system of claim 1, as described above. 
Al Jadda does not disclose: 
wherein co-purchase data corresponds to one or more items purchased with the one or more similar items within a session. 
Smith, however, does teach: 
wherein co-purchase data corresponds to one or more items purchased with the one or more similar items within a session (Smith, see: paragraph [0052] teaching “user interface for presenting pairwise comparison data on an item detail page. In this example, the item detail page corresponds to a particular item falling in the ‘HDTV’ category of the catalog. The page has been supplemented with a list 60 of four additional "40-inch LCD HDTV" items that users frequently compare with the featured item”; and see: paragraph [0055] teaching “although the pairwise comparison data values are displayed as percentage values in the examples, the raw numbers of users who selected each item may alternatively be displayed (e.g., "57 of the 75 people who selected between A and B chose B")”; Also see: FIG. 2 What Do Customers Ultimately Buy After Comparing With This Item?” and “93% prefer” and “Samsung LNT4065F”).
This step of Smith is applicable to the system of Al Jadda, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al Jadda by including such feature of wherein co-purchase data corresponds to one or more items purchased with the one or more similar items within a session, as taught by Smith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al Jadda to more effectively identify and recommend useful items to users (Smith, see: paragraph [0005]).  

Claim 8-
Al Jadda in view of Smith, and Wu teach the system of claim 1, as described above.
Al Jadda further discloses wherein:
 determining the one or more similar items comprises at least one of the content data to generate to generate a similarity score for each of the one or more similar items (Al Jadda, see: paragraph [0029] disclosing “the machine learning model may determine the similarity of two products”; and see: paragraph [0047] disclosing “similarity is calculated between the anchor product’s text embeddings and the text embeddings of all other products in the product data database 104” and “cosine similarity scores of the anchor product’s color features are computed compared to the color features of all products [i.e., generate a similarity score for each of the one or more similar items]”); and 
determining the one or more complementary items to generate a complementary score for each of the one or more complementary items (Al Jadda, see: paragraph [0048] disclosing “method 300 of training a ranking model for complementary product recommendation”).
Although Al Jadda does disclose a determining of an anchor item based on data associated with the anchor item that is stored in a data store for each item, Al Jadda does not disclose that the determining of the anchor item is based on co-purchase data and would include history of complementary items that the customer had purchased when purchasing corresponding items. Al Jadda does not disclose: 
determining the one or more items comprises at least one of the co-view data; 
applying a buyer bought model to the co-purchase data. 
Smith, however, does teach: 
determining the one or more items comprises at least one of the co-view data (Smith, see: paragraph [0064] teaching “the additional item in this example is an accessory that is frequently purchased in combination” and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., the co-view data]”); 
applying a buyer also bought model to the co-purchase data (Smith, see: paragraph [0064] teaching “the additional item in this example is an accessory that is frequently purchased in combination”; Also see: FIG. 7 “Canon PowerShot SD1000’ and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., also bought model co-purchase data]”). 
This step of Smith is applicable to the system of Al Jadda, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al Jadda by including such features of determining the one or more items comprises at least one of the co-view data and applying a buyer bought model to the co-purchase data, as taught by Smith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al Jadda to more effectively identify and recommend useful items to users (Smith, see: paragraph [0005]). 

Claim 9-
Al Jadda in view of Smith, and Wu teach the system of claim 8, as described above. 
Al Jadda further discloses: 
wherein generating the recommended complementary item data comprises ranking the one or more complementary items in order of relevance (Al Jadda, see: paragraph [0048] disclosing “method 300 of training a ranking model for complementary product recommendation”). 

Claim 10-
Al Jadda in view of Smith, and Wu teach the system of claim 9, as described above. 
Al Jadda further discloses: 
wherein the ranking of the one or more complementary items is based on the similarity score and the one or more complementary items (Al Jadda, see: paragraph [0044] disclosing “the similarities respective of a two-product combination may be weighted respective to each other and mathematically combined to determine the overall similarity of the two products. The overall similarity of each product combination may be ranked”; and see: paragraph [0047] disclosing “A list of the similarity scores is stored as a first list. The first list is sorted in descending order of cosine similarity scores and the top k scores are stored as a second list. The cosine similarity scores of the anchor product's color features are computed compared to the color features of all products in the second list. A weighted score is calculated between the two cosine similarities where a text weight value is the weight associated with the text-based score and an image weight value is the weight associated with the color-based score”; and see: paragraph [0048] disclosing “method 300 of training a ranking model for complementary product recommendation”).

Claim 11-
Al Jadda in view of Smith, Wu, and Anderson teach the system of claim 9, as described above. 
Al Jadda further discloses: 
wherein the computing device is further configured to provide the ranked one or more complementary items as recommended complementary items to the anchor item (Al Jadda, see: paragraph [0047] disclosing “The final weighted scores in the third list are sorted in descending order and the top m products with the highest weighted scores are selected and stored as a product list. This product list is output”; and see: paragraph [0048] disclosing “training a ranking model for complementary product recommendation”)  

In regards to claim 12, claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 1.  

Claim 14-
Al Jadda in view of Smith, and Wu teach the method of claim 12, as described above. 
Al Jadda further discloses:  
wherein the content data corresponds to features of the one or more similar items that are similar to features of the anchor item (Al Jadda, see: paragraph [0029] disclosing “input product information can include an anchor product having text attributes and image attributes, both of which are used to determine the similarity of the anchor product” and “the similarity of the two products can include (1) a textual similarity component and (2) an image similarity component. In an embodiment, the textual similarity component and the image similarity component can be computed using cosine similarity. In an embodiment, the image attribute can include a red, green, blue (RGB) color histogram”). 
Although Al Jadda discloses the one or more similar items regarding the anchor item, Al Jadda does not explicitly disclose: 
wherein the co-view data corresponds to the one or more similar items viewed with the anchor item by one or more users within a session;  
wherein co-purchase data corresponds to one or more items purchased with the one or more similar items within a session.
Smith, however, does teach: 
wherein the co-view data corresponds to the one or more similar items viewed with the anchor item by one or more users within a session (Smith, see: paragraph [0059] teaching “a list 70 of five comparable items that are commonly viewed [i.e., co-view data] by those who view the featured heart rate monitor”; and see: [0082] teaching “Typically, the suggested pairs table 47 will be generated based on the collected session data (item viewing histories and item acquisition histories)”; Also see: FIG. 9); 
wherein co-purchase data corresponds to one or more items purchased with the one or more similar items within a session (Smith, see: paragraph [0052] teaching “user interface for presenting pairwise comparison data on an item detail page. In this example, the item detail page corresponds to a particular item falling in the ‘HDTV’ category of the catalog. The page has been supplemented with a list 60 of four additional "40-inch LCD HDTV" items that users frequently compare with the featured item”; and see: paragraph [0055] teaching “although the pairwise comparison data values are displayed as percentage values in the examples, the raw numbers of users who selected each item may alternatively be displayed (e.g., "57 of the 75 people who selected between A and B chose B")”; Also see: FIG. 2 What Do Customers Ultimately Buy After Comparing With This Item?” and “93% prefer” and “Samsung LNT4065F”).
This step of Smith is applicable to the system of Al Jadda, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Al Jadda by including such feature of wherein co-purchase data corresponds to one or more items purchased with the one or more similar items within a session, as taught by Smith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Al Jadda to more effectively identify and recommend useful items to users (Smith, see: paragraph [0005]).  

In regards to claim 15, claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 8 which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 8.  

Claim 16-
Al Jadda in view of Smith, and Wu teach the method of claim 15, as described above.
Al Jadda further discloses: 
wherein generating the recommended complementary item data comprises ranking the one or more complementary items in order of relevance based on the similarity of the one or more complementary items (Al Jadda, see: paragraph [0047] disclosing “The final weighted scores in the third list are sorted in descending order and the top m products with the highest weighted scores are selected and stored as a product list. This product list is output”; and see: paragraph [0048] disclosing “training a ranking model for complementary product recommendation”), and
 wherein the method further comprises providing the ranked one or more complementary items as recommended complementary items to the anchor item (Al Jadda, see: paragraph [0047] disclosing “The final weighted scores in the third list are sorted in descending order and the top m products with the highest weighted scores are selected and stored as a product list. This product list is output”).

In regards to claim 17, claim 17 is directed to a product of manufacture. Claim 17 recites limitations that similar in nature to those addressed above for claim 1 which is directed towards a system. It is noted that claim 17 also recites the feature of non-transitory computer readable medium having program instructions stored thereon, the program instructions executable by one or more processors, which is disclosed by Al Jadda (Al Jadda, see: paragraph [0055] disclosing “device having the ability to execute instructions, such as those stored within a non-transient, computer-readable medium”). Claim 17 is therefore rejected for the same reasons as set forth above for claim 1.  

In regards to claim 19, claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 8 which is directed towards a system. Claim 19 recites the feature of a computer program product, which is disclosed by Al Jadda (Al Jadda, see: paragraph [0056] disclosing “computer readable instructions, data structures, program modules and other data for the computing system environment 500”). Claim 19 is therefore rejected for the same reasons as set forth above for claim 8.  

In regards to claim 20, claim 20 is directed to a product of manufacture. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 16 which is directed towards a method. Claim 20 recites the feature of a computer program product, which is disclosed by Al Jadda (Al Jadda, see: paragraph [0056] disclosing “computer readable instructions, data structures, program modules and other data for the computing system environment 500”). Claim 20 is therefore rejected for the same reasons as set forth above for claim 16.  

Response to Arguments

With respect to the claim objections regarding claims 1, 12 and 17, the Applicant has amended the claims to correct the grammatical errors, and therefore the claim objections have been withdrawn.

The Examiner notes that in response to the Applicant’s arguments regarding the 101 rejection, found on page 11 of the remarks stating that “at least claim 14, is deemed patent eligible in view of the Non-Final Office Action,” the Examiner acknowledges the Applicant’s comment. Considering that dependent claim 14 was not properly analyzed under 101 in the Office Action mailed on 07 July 2022, the Examiner has now included the analysis  of the claim in the current Non-Final Office Action, as stated in the rejection above. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 24 August 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 8 stating that “‘This concept is considered to be a method of organizing human activity because it relates to sales activities’,”  the Examiner respectfully disagrees. The claims were analyzed under the 2019 PEG and under Step 2A, Prong1 ,the claims are directed to an abstract idea of recommending complementary items. The abstract idea falls into the enumerated grouping of a certain method of organizing human activity. Certain methods of organizing human activity is used to describe concepts that are related to commercial interactions,  such as sales activities or behaviors (see MPEP 2106.04(a)(2)(II)).  In this case, even when considering the amended claim features, the claims are related to sales activities or behaviors. For example, the steps of receiving an anchor item [i.e., a product] that is received in response to the item being placed in shopping cart, determining if an anchor item is a cold start item based on co-purchase data associated with the anchor item, co-purchase data that includes history of complementary items that other customers purchased, determining other similar items  to the anchor item, generating a candidate pool of complementary items by grouping together same type of complementary items and ultimately providing a recommendation of an item that is based on the determined complementary items to a client, are considered activities that are related to sales activities or behaviors. Therefore, the Examiner maintains that the claims are directed to an abstract idea, fall into the enumerated grouping of a certain method of organizing human activity and are related to sales activities or behaviors. 
In response to the Applicant’s arguments found on page 9 of the remarks stating that “Applicant respectfully notes that the pending claims satisfy several ‘exemplary considerations’ provided by the Revised Guidelines ‘indicative that an additional element…may have integrated the exception into a practical application,” and “the claims as amended, include additional elements that reflects and improvement in the functioning of a computer, or an improvement to other technology or technical field,” the Examiner respectfully disagrees. The claims and the additional elements were analyzed under Step 2A, Prong 2 (2019 PEG) and do not recite any additional elements that would integrate the abstract idea into a practical application. The additional elements recited in representative claim 12 of online, a processor of a server, a similarity engine of the server, a machine learning model that is trained, a complementary engine of the server, and a client device, even when considering the newly amended claim features, are recited in a generic or general manner and do not integrate the abstract idea. For example, paragraph [0021] of the instant specification recites: 
“In one or more cases, the data processing environment 100 includes a server 104, which operates a complementary recommendation system 102 (hereinafter "system 102"), a data storage repository 108, and one or more computing devices, such as computing device 118 and customer devices 110, 112, and 114 coupled over a network 106. The server 104, system 102, data storage repository 108, and devices 110, 112, 114, and 118 can each be any suitable computing device that includes any hardware or hardware and software combination for processing and handling information, and transmitting and receiving data among the server 104, system 102, data storage repository 108, and devices 110, 112, 114, and 118.”
As recited in the claims and in the specification, the amended claims recite the additional elements in a generic manner. The processor in this case, is carrying out the computing functions in a generic manner and the computing components such as the server and memory are carrying out general functions and are merely performing general purpose computing functions.  The additional elements in the claim, when considered individually and in combination with each other, are not sufficient to integrate the abstract idea into a practical application. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “the claims are directed to improving the utilization of memory” and “The specification and claims are directed to improved utilization of the storage based on the trained machine learning models as claimed” and further states “the machine learning algorithm increases the utilization of items in the database and improves the overall system,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0006] of Applicant’s specification, which describes Applicant’s claimed invention is directed toward solving problems such as to “provide enhanced complementary recommendations for cold start items”.  Although the amended claims include computer technology such as online, a processor of a server, a similarity engine of the server, a machine learning model that is trained, a complementary engine of the server, and a client device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of recommending complementary items. The claimed process, while arguably resulting in improved recommendation of items, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve item recommendations, e.g. commercial process. As such, the claims do not recite specific technological improvements and do not recite specific technological advantages. 
In response to the Applicant’s arguments found on page 9 of the remarks stating that “Applicant notes, the additional elements are note recited at a high-level of generality and provide significantly more than the alleged abstract idea,” the Examiner respectfully disagrees. Under Step 2B of the 2019 PEG, the claims do not recite significantly more than the judicial exception itself. The claims recite additional elements that when considered individually and in combination with each other, do not amount to significantly more than the abstract idea. As stated above, the additional elements are recited in a generic manner and are applying the abstract idea to a general or generic computing environment (i.e., a processor). Therefore, the Examiner maintains that the claims do not recite significantly more than the abstract idea itself, do not recite an inventive concept. 
Further, in regards to the Applicant’s arguments found on page 11 of the remarks stating that “Applicant’s claims recite subject matter that is distinguished over the prior art of record. Thus, Applicant’s claims involve an ‘inventive concept’ under 101 because the claims recite feature that exceed ‘well-understood, routine, conventional activities,’ already known in the industry,” the Examiner respectfully disagrees.  The Examiner would like to point out that the question of whether a particular claimed invention is novel or obvious is “fully apart” from the question of whether it is eligible (see Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981)). As made clear by the courts, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827
F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n
inventive concept can be found in the non-conventional and non-generic arrangement of known,
conventional pieces.") Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101 (see MPEP 2106.05(I)). Accordingly, non-obviousness under 35 U.S.C. 103 has no bearing on the eligibility of the claims over 35 U.S.C. 101.  Next, the Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary, and therefore the Examiner maintains the 101 rejection. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments filed on 24 August 2022, have been considered and are not persuasive. 
In response to the Applicant’s arguments found on page 12 of the remarks stating that “Applicant respectfully traverses, as the cited portions of Smith and Wu fail to disclose each and every claimed subject matter,” and further on pages 12-13 of the remarks stating that “Al Jadda reference claims priority to provisional application no. 62/896,383” and “the provisional application does not cure the deficiency of the initial disclosure. Because the provisional application fails to provide support for ‘co-purchase data’ as claimed, the rejection should be withdrawn,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the reference of Al Jadda in view of Smith, and Wu. However, the references do teach the amended claim limitations, even when considering the provisional application of the Al Jadda reference. The Examiner has relied upon the reference of Al Jadda to disclose the claim limitation of based on the anchor item, determine, a similarity engine of the server, one or more similar items of the plurality of items that are  similar to the anchor item based on a similarity model, wherein the similarity model comprises a machine learning model that is trained using data and  at least data of the anchor item and comparing content data of the anchor item and the one or more similar items. For example,  Al Jadda describes that a training module is trained by obtaining data from a database, and the model may then determine the similarities of products based on the data that is stored regarding each product (Al Jadda, see: paragraph [0028] and [0029]). Al Jadda goes on to explain an anchor product that includes product information and the model may determine the similarities between the anchor product information and other products based on the stored information (Al Jadda, see: paragraphs [0029], [0038] & [0042]). The provisional application of Al Jadda also describes the machine learning model that is trained based on such data, as described in the specification  of the provisional application (paragraphs [0010-[0011]).   
Next, the Examiner has relied upon the reference of Smith to teach the amended feature of the item being placed in an online shopping cart. As stated in the rejection above, the reference of Al Jadda does disclose that the user may select an item for purchase, but does not explicitly state that the selection of the item is then placed into a shopping cart. The reference of Smith describes that a user clicks on the item and then has the option for the purchase, and then may add the item to an online shopping cart (Smith, see: paragraphs [0033] & [0035]). Smith is also relied upon to teach the limitations regarding the co-purchase data. For example, Smith teaches the limitations of the limitation determine, the item is based on co-purchase data associated with the item, co-purchase data including a history of complementary items that other customers purchased when purchasing the corresponding item. Paragraph [0064] of Smith explains an item detail page allows a customer to view and compare an item with other items that other customers have viewed and have purchased together (Also see: FIG. 7 of Smith). Smith also teaches the limitation determine, similar items of the plurality of items using co-purchase data and at least on at least one of co-view data and session data, as Smith describes that the user may compare and view the data for products that are similar with a product of interest (Smith, see: paragraph [0059]). Further, the  related items or other models of an item that may be similar to the item of interest are displayed and provide item details for each product, including information of comparable items that are commonly viewed with each other respective to the item of interest  (Smith, see: paragraph [0059] & [0062]), which is also demonstrated in FIGS. 4, 5 & 6 of Smith. Smith also teaches the limitation of determine, one or more complementary items that complement the one or more similar items, based on co-purchase data, the one or more complementary items are different from the one or more similar items. For example, paragraph [00604] of Smith describes that a complementary item may be suggested to the user. The complementary item may be a product that is relative to the item of interest, but is also a different type of item, such as a leather case for a camera that the user is interested in. The system of Smith not only displays similar items, such as similar cameras, but may also display related items that are different but would be a useful item in regards to the item of interest (Smith, see: paragraph [0064] and FIG. 7). Lastly, the Examiner has relied upon the reference of Wu to teach the claimed feature of a cold start item. The reference of Wu describes a recommendation system that performs a cold start recommendation for items that have limited or no history of browsing, interaction, or access history for items (Col. 19, ll. 61-65). Further, Wu explains that the recommendation can occur by applying rules that are associated with each item category, to determine the item to recommend to a user (Col. 20, ll. 20-23). Therefore, the Examiner maintains that the references of Al Jadda, in view of Smith, and Wu do teach the limitations of the amended claims and maintains the 103 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Joseph, R., et al. (Patent No. US 10,650,432 B1), describes generating and training a neural network by separating historical item interaction data into both inputs and outputs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684